IN THE COURT OF APPEALS OF TENNESSEE
                                                       FILED
                             AT KNOXVILLE
                                                                                              March 24, 1999

                                                                                            Cecil Crowson, Jr.
                                                                                            Appellate C ourt
                                                                                                Clerk
SHADY COVE HOMEOWNERS        )                                         CAMPBELL CIRCUIT
ASSOCIATION, INC.,           )
                             )                                         NO. 03A01-9810-CV-00358
    Defendant/Appellant      )
                             )                                      HON. CONRAD TROUTMAN
v.                           )                                      JUDGE
                             )
LARRY TERRY,                 )
AL COLLINGSWORTH, and        )
MARILYN JOYCE COLLINGSWORTH, )
                             )
    Plaintiffs/Appellees     )                                         AFFIRMED


Kenneth W. Holbert, Knoxville, for the Appellant.
Michael G. Hatmaker, Jacksboro, for the Appellees.


                                  MEMORANDUM OPINION

        The right of the plaintiffs to the unrestricted use of a private road

providing access to Norris Lake is the issue in this case.

        The deeds of the plaintiffs and those of their predecessors in title granted

them a right of way and private road for recreational purposes. Subsequently,

the defendant acquired the underlying fee in the road, and installed a locked

gate, a key to which required membership in the defendant organization which

owned the road.

        The trial judge held that the plaintiffs were entitled to the unrestricted use

of the road and enjoined the defendant from interfering with such usage.

        This is a proper case for affirmance pursuant to Rule 10, Rules of the

Court of Appeals.1 Costs are assessed against the appellant.


        1
           Affirm ance W ithout O pinion - M emor andum Opinio n. (b) The Court, w ith the con currenc e of all
judges participating in the case, may affirm, reverse or modify the actions of the trial court by memorandum
opinion when a formal opinion would have no precedential value. When a case is decided by memorandum
opinion it shall be designated “MEMORA NDUM OPINION ,” shall not be published, and shall not be cited or
relied on fo r any reas on in a su bseque nt unrelate d case. [A s amen ded by order filed April 22 , 1992.]
                                  _______________________________
                                  William H. Inman, Senior Judge
CONCUR:



_______________________________
Houston M. Goddard, Presiding Judge



_______________________________
Charles D. Susano, Jr., Judge




                                      2